DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
The previous claim rejections under 35 USC 112, B and 35 USC 101 have been overcome by Applicant’s amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3 the term “applying a clear coating” should read “applying the clear coating”.  Appropriate correction is required.
Response to Amendment
The declaration filed under 37 CFR 1.132 filed 5/23/22 is insufficient to overcome the rejection of claims 1-5 and 8-10 based upon Karlsson in view of Winter and Karlsson/Winter further in view of De Vreese, as set forth in the last Office action because:  the declaration does not show that the claimed structure of the device was directly responsible for the alleged commercial success.  Specifically, although Applicant provides gross sales figures of the device as claimed (which does provide nexus between the claimed invention and evidence), the evidence does not state whether or not the success was directly attributed to the claimed structure.  The declaration does not state or otherwise prove that the commercial success was not tied to specific promotions, advertising, special services and/or other factors, and does not compare the commercial success of the product with the claimed features versus similar products without the claimed features, akin to the prior art devices. As such, it is impossible to ascertain from the evidence provided whether or not the commercial success was directly related to the claimed structure (see MPEP 716.03(b)).  Additionally, the Examiner notes that the market, and therefore market share, appears to be too narrowly defined in the declaration.  Specifically, it is unclear why other transparent, translucent or clear coatings/veneers would not be considered as part of the market, as similar coatings/veneers additionally preserve the structure and/or appearance of the teeth, as does the instant invention.  As best understood by the Examiner, the invention would not make up 100% of the market share of transparent, translucent and/or clear dental veneers.  Still further, the Examiner notes that evidence of commercial success is a secondary consideration and must be weighed against the strength of the prior art rejection relied on.  In the instant case, the Examiner believes the obviousness of the relied on combination outweighs the evidence of commercial success, as the secondary reference, Winter, explicitly recites the motivation for providing an incisal/lingual wrap of the coating, which states and provides the same benefits relied on and presented by Applicant.  Therefore, the declaration has been fully considered but is not sufficient to overcome the prior art rejections relied on. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al (US 2012/0171635 A1) in view of Winter (“Flat or Wrap When Preparing Anterior Teeth?”, 2017).
Regarding claim 1, Karlsson et al discloses a method, comprising: applying a clear dental coating (4; e.g. transparent, see [0044]) on one or more teeth for preserving the structure and/or appearance of the one or more teeth (see citations above and Figs. 1-8, abstract, [0011], [0013], [0035]-[0038], [0044]-[0046], [0048]-[0049] and [0054]).  Karlsson additionally discloses making a mold of the one or more teeth before applying the clear coating based on the mold ([0054]; per claim 3); further comprising preparing the one or more teeth before applying the clear coating to the one or more teeth using one or more materials for preparation (e.g. etching with gel; [0049], per claim 4); further comprising bonding the clear coating to at least the facial side of the one or more teeth (see citations above [0048] and Figs. 1-8; per claims 1 and 5); and wherein the coating is made of a veneer material (see citations above and [0036], [0044], per claim 8).  
Regarding claims 9-10, Karlsson et al additionally discloses a dental coating (4) comprising a clear material [0044] and adapted to cover at least a facial side of a tooth (see citations above and Figs. 1-8), wherein the clear material is adapted to be bonded to a tooth [0048] and wherein the clear material is a veneer material (see citations above and [0036] and [0044]).  
Karlsson et al, however does not teach wherein the material also covers or is bonded to the incisal side and at least a portion of the lingual side of the one or more teeth such that the clear coating includes an extension around an incisal edge of the one or more teeth to the lingual aspect of the one or more teeth as required. 
Winter, however, teaches that for reception of a dental coating (e.g. veneer), the incisal and lingual tooth surfaces of a tooth can be prepared to receive the coating (veneer), the coating (veneer) subsequently extending and is bonded onto the incisal and at least a portion of the lingual side of the tooth, such that the coating (veneer) includes an extension around an incisal edge of the one or more teeth to the lingual aspect (e.g. portion of coating which extends around incisal and lingual side of tooth; see page 1, 3 and 5 and Figures).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device and method of Karlsson to include Winter’s step of bonding and providing the veneer shaped to the incisal and lingual surfaces onto the incisal and partially to the lingual surfaces as such modification would increase the engagement between the veneer and tooth (see Winter, page 5).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al in view Winter, as combined above, further in view of De Vreese (US 2007/0292821 A1).
 Regarding claim 2, Karlsson/Winter, as combined above, does not teach wherein the method comprises bleaching the one or more teeth before applying the clear dental coating as required.  
De Vreese, however, teaches a method of applying dental veneers, which comprises first bleaching the teeth prior to applying the veneer (coating; see [0099]-[0102]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Karlsson/Winter, as combined above, to include De Vreese’s step of bleaching the teeth prior to application of the veneer, as such modification would improve the overall aesthetics of the patient’s smile, allowing a lighter colored veneer to be placed to match a lighter smile, providing higher patient satisfaction. 
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive as they are solely based on and repeat substantial portions of the declaration filed under 37 CFR 1.132 on 5/23/22, addressed above.  As such, the Examiner notes that Applicant’s arguments have been fully considered but are not persuasive for the same reasons explained above based on the consideration of the declaration (please see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form. US 20080298381 teaches a similar dental coating (veneer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772